DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 10/10/2022.
Claims 1-5 and 12-18 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "the tapered portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierce (US 2021/0013346).
Addressing claim 1, Pierce discloses a packing system (fig. 2) comprising:
a housing (30+22) having a face portion (the portion having the collecting point 32) connected to a linear hole of the housing (the interior volume defined by the portions 30 and 22 constitute the claimed linear hole as shown in figs. 2 and 4);
a plurality of photovoltaic solar panels 20V [0022 and 0026] positioned within the linear hole of the housing (figs. 2 and 4);
one or more light guide panels 16 [0022] disposed between the plurality of photovoltaic solar panels and located within the linear hole of the housing (figs. 2 and 4); and
one or more lenses (the focusing means 52 that includes the lens 52F and the light transport medium 60) positioned within a slot 32 of the face portion (figs. 2 and 4), wherein light from a light source (the sun) is concentrated by the one or more lenses through the face portion of the housing to reach the one or more light guide panels, whereby the one or more light guide panels disperse the light towards the plurality of photovoltaic solar panels (fig. 4, [0023 and 0025]).

Addressing claim 2, figs. 6A-6B and paragraph [0030] disclose solar tracker 60 that meets the limitation of current claim.

Addressing claim 3, fig. 4 shows the plurality of solar panels 20V and the one or more light guide panels are stacked on one another. 
Addressing claims 12-13, figs. 2 and 4 disclose the packaging system includes a plurality of lenses (each collecting means 52 constitutes a lens, fig. 2 shows three lenses) linearly abutting one another within the slot 32 of the tapered portion 30 (fig. 4).

Addressing claim 14, figs. 2 and 4 shows the includes more than six photovoltaic panels 20V.

Addressing claim 15, fig. 4 discloses the claimed limitation.

Addressing claim 16, fig. 2 shows when one of the panel 22 is removed, the light guide panels 16, the solar panels 20 and capable of being slid into the housing along an edge of the housing free of contact with the face portion.

Addressing 17, fig. 4 shows the plurality of photovoltaic solar panels are free of direct contact with the light from the light source.

Addressing claim 18, fig. 4 also shows the face portion is tapered from the slot to the linear hole of the housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (US 2021/0013346) in view of Bae (US 2019/0131921).
Addressing claim 4, Pierce discloses each backing panel includes a plurality of solar cells that has planar surface [0022]; however, Pierce is silent regarding the plurality of solar panels are positioned horizontally next to one another along abutting edge so that the portion of the plurality of photovoltaic solar panels form a substantially planar surface.

Bae discloses in fig. 1 the plurality of solar panels 101 are positioned horizontally next to one another along abutting edge so that the portion of the plurality of solar panels form a substantially planar surface for receiving sunlight from the planar light guide panel 102.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Pierce with the solar panels having the configuration disclosed in fig. 1 of Bae in order to obtain the predictable result of generating sunlight from light transmitted from light guide panel (Bae, fig. 1).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (US 2021/0013346) in view of Bae (US 2019/0131921 or ‘921) as applied to claim 4 above, and further in view of Bae (US 2020/0006586 or ‘586).
Addressing claim 5, Pierce and Bae ‘921 is silent regarding a plurality of the packaging systems are stacked atop one another.

Bae ‘586 discloses in fig. 16 a plurality of packaging systems, comprising light guides and solar panels, are stacked atop one another.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Pierce in view of Bae ‘921 by stacking a plurality of packaging systems atop one another as disclosed by Bae ‘586 in order to increase the number of packaging systems for absorbing light and generating power, which leads to an increase in the amount of power generated from sunlight.

Claim(s) 1-3 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20160071486 with provided machine English translation, the paragraph numbers are referenced to the machine English translation document) in view of Sasaoka et al. (US 2002/0148497).
Addressing claim 1, Kim discloses a packaging system (figs. 1-3) comprising:
a housing (20+30) having a face portion (the opening of section 20) connected to a linear hole (the hole defined by the section 30) of the housing;
a plurality of photovoltaic solar panels (solar module 2) positioned within the linear hole of the housing (figs. 2-3);
one or more light guide panels 1 disposed between the plurality of photovoltaic solar panels and located within the linear hole of the housing; and
whereby the one or more light guide panels disperse the light towards the plurality of photovoltaic solar panels (figs. 1-3).

Kim is silent regarding one or more lenses positioned within a slot of the face portion, wherein light from a light source is concentrated by the one or more lenses through the face portion of the housing to reach the one or more light guide panels.

Raymond discloses a packaging system comprising a plurality of lenses positioned within a slot of the face portion of a housing for concentrating sunlight onto the light receiving edges of the corresponding light guide panels 242 [0051-0052].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the packaging system of Kim with the plurality of lenses disclosed by Raymond in order to properly focus the light onto the light receiving surfaces of the corresponding light guide panel (Raymond, [0051-0052]).

Addressing claim 2, Raymond discloses in paragraph [0051] a servo 260 for adjusting the lens to focus incoming sunlight in relation to the movement of the sun that qualifies as the claimed solar tracker.

Addressing claim 3, fig. 1 of Kim shows the plurality of solar panels 1 and the one or more light guide panels 2 are stacked on one another.
Addressing claims 12 and 18, Kim discloses in fig. 2 the housing includes a tapered portion from the slot to the linear hole.  Raymond discloses the plurality of lenses linearly abutting one another within the slot of the housing.  Therefore, one would have arrived the claimed limitation when modifying the system of Kim with the plurality of lenses disclosed by Raymond.

Addressing claim 13, fig. 1 of Raymond discloses six lenses, which include the claimed three lenses.

Addressing claim 14, fig. 1 of Kim shows six photovoltaic solar panels.

Addressing claim 15, fig. 2 of Kim disclose the light guide panels 1 receive the light along only an edge to disperse the light towards the plurality of photovoltaic solar panels through a face of light guide panels.  Raymond discloses in fig. 1 and paragraphs [0051-0052] that only the upper edge of the light guide panels facing the lenses are configured to receive the light concentrated by the lenses.

Addressing claim 16, figs. 2-3 of Kim disclose configuration of the system that allows for the plurality of solar panels and the light guide panels to be slid into the housing along an edge (the back edge) of the housing free of contact with the face portion.

Addressing claim 17, figs. 2-3 of Kim show the plurality of photovoltaic solar panels are free of direct contact with the light from the light source.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20160071486 with provided machine English translation) in view of Sasaoka et al. (US 2002/0148497) as applied to claims 1-3 and 12-18 above, and further in view of Bae (US 2019/0131921).
Addressing claim 4, Kim discloses in paragraph [0032] the photovoltaic panel includes solar cells on both sides to enable power generation through light input from both sides.  Furthermore, fig. 1 shows the photovoltaic solar panels are substantially planar.

Kim is silent regarding a portion of the plurality of photovoltaic solar panels are positioned horizontally next to one another along abutting edge in the claimed manner.

Bae discloses in fig. 1 the plurality of solar panels 101 are positioned horizontally next to one another along abutting edge so that the portion of the plurality of solar panels form a substantially planar surface for receiving sunlight from the planar light guide panel 102.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Kim with the solar panels having the configuration disclosed in fig. 1 of Bae in order to obtain the predictable result of generating sunlight from light transmitted from light guide panel (Bae, fig. 1).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20160071486 with provided machine English translation) in view of Sasaoka et al. (US 2002/0148497) and Bae (US 2019/0131921 or ‘921) as applied to claim 4 above, and further in view of Bae (US 2020/0006586 or ‘586).
Addressing claim 5, Kim, Raymond and Bae ‘921 is silent regarding a plurality of the packaging systems are stacked atop one another.

Bae ‘586 discloses in fig. 16 a plurality of packaging systems, comprising light guides and solar panels, are stacked atop one another.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Kim in view of Bae ‘921 by stacking a plurality of packaging systems atop one another as disclosed by Bae ‘586 in order to increase the number of packaging systems for absorbing light and generating power, which leads to an increase in the amount of power generated from sunlight.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        10/26/2022